DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 28-39 in the reply filed on 20 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 28-47 are pending; Claims 40-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 28-39 are subject to examination on the merits.

Priority
The instant application claims benefit of US Provisional applications: 62/867,565; 62/817,153; 62/753,696; 62/721,903; filed 06/27/2019, 03/12/2019, 10/31,2018, 08/23/2018, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 January 2020 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Compliance with Sequence Rules
The sequence listing, filed in computer readable form (CRF) and paper copy on 20 August 2019, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
The following Figures contain sequences that contain four or more consecutive amino acids without any corresponding SEQ ID NO: and/or no reference to any SEQ ID NO: in the Brief Description of the Drawings.
In Figure 2, the bottom nucleotide sequence is not referenced with a sequence identifier in the Brief Description of the Drawings.

In Figure 7B, two nucleotide sequences are disclosed, however the Brief Description notes it is an amino acid sequence of SEQ ID NO: 79; however, the nucleotide sequences also need sequence identifiers.

In Figure 8, two linear amino acid sequences (amino acids 12-144 and 9-144) are disclosed as part of a coordinate table without SEQ ID NO: identification.

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 28-39 are interpreted are directed to encompass: any vector/system comprising a multitude of fusion proteins comprising, for example, any deaminase (cytidine or adenosine) of undefined structure(s) including variants, mutants from any source fused to any naturally occurring or engineered zinc finger domains and any nickase; and wherein said deaminase further is formed from two fusion proteins comprising first and second deaminase domains, wherein the first deaminase domain is 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, there is no structure associated with function with regard to the members of the genus of fusion proteins comprising zinc finger proteins, deaminases and nickases, i.e., any cytidine or adenosine deaminase of undefined 
The genus of fusion proteins encompassed within the currently claimed system is enormous and extremely variable.  The number of nickases to choose from, for example, are considerable; however, the specification is limited to nCas9 and FokI nickase.  The same with cytidine or adenosine deaminases and these can have any structure or function.  With regard to zinc finger proteins, this too is a huge and variable genus in and of itself (let alone coupled to fusion proteins) which can be naturally occurring or engineered.  The specification, however, is limited to vectors expressing very few fusion proteins of the system (Examples 4 and 5 comprise multiple fusion constructs).  However, these few examples are not considered representative in terms of structure/function.
See University of California v. Eli Lilly & Co., 43 USPQ2d 1938. “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).
Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 and 33-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (US 2020/0140842 – cited herein; having an effectively filed date of May 25, 2017).
Joung et al. teach:
Regarding claim 28 a vector which comprises a polynucleotide encoding a fusion protein comprising: a deaminase, a nCas9, a ZFP and a uracil DNA glycosylase inhibitor (UGI) – See claims 17, 24, 29-30.  
The instant claim construction of claim 28 does not require there are two fusion proteins, in addition, it does not require that the ZFP’s are necessarily different.  Thus, the construct can be a single fusion protein as taught by Joung et al.  


Regarding claims 35-36, said vectors for expressing the fusion proteins are selected from plasmid vectors (paragraph 0088), viral vectors (paragraph 0089), etc. (paragraph 0094).  
Regarding claims 37-39, kits comprising the cells, vectors, nucleic acids, fusion proteins for use in methods of gene editing are taught (See paragraph 0096).  In addition, it is asserted that any receptacle comprising the vectors/cells is considered a kit.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 30-31, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (US 2020/0140842 – cited herein; having an effectively filed date of May 25, 2017) in view of Wang et al. (8703489 – cited on IDS, Ref. A79).
The teachings of Joung et al. are described above and are incorporated herein in its entirety.  Joung et al. further teach a system for gene editing comprising two separate fusion proteins; the first comprising a zinc finger DNA binding domain, a deaminase domain such as a cytidine deaminase; and a second fusion protein 
A nicking Cas9 (nCas9) is targeted to the deamination site by a guide RNA (gRNA). Subsequent R-loop formation produces an ssDNA editing window on the DNA strand that is not bound by nCas9 (deaminated strand). The zinc finger-deaminase complex targets dsDNA near the formed R-loop. Target cytosines in the editing window get deaminated. Nicking Cas9 induces a single strand break (SSB) in the genomic DNA (non-deaminated strand) thus attracting DNA repair proteins, e.g. involving the mismatch repair (MMR) pathway. As the edited target cytosine is converted to a uracil and the deaminated strand serves as a template for the nicked (undeaminated) strand repair is biased towards the intended cytosine to thymine transition.

	Joung et al. do not, however, teach where the nicking enzyme is zinc finger nuclease fused to zinc finger proteins which target said fusion protein to the site of DNA to have a single-stranded DNA cut. 
	Wang et al. teach vectors encoding fusion proteins which are specifically designed for inducing a targeted single-stranded break in any double stranded target sequence of interest (See Col. 25, lines 22-33).  Said system utilizes two fusion proteins, one comprising a zinc finger proteins fused to a cleavage half domain of FokI which is catalytically inactive and a fusion protein comprising zinc finger proteins fused to a cleavage half of FokI which is catalytically active – See Figure 1 and Col. 2, line 66 to Col. 3, line 9.  Said fusion proteins are delivered into cells via vectors encoding said fusion proteins including plasmid and viral vectors, including AAV vectors (See Col. 20, line 52 to Col. 23, line 44).  It is noted that said zinc finger domains/proteins can be engineered to target any predetermined DNA target site (See Col. 10, lines 16-31).  
.    


Claim 28-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (US 2020/0172895 – cited herein; having an effectively filed date of May 25, 2017) in view of Wang et al. (8703489 – cited on IDS, Ref. A79).

To impose a stricter requirement for BEs to act on their intended target sequences rather than globally, we created a split BE architecture comprised of two separate proteins consisting of reciprocal deaminase truncation variants fused to adjacently-targeted DNA binding domains. These dimeric BE technologies make use of “split deaminases” (sDAs) that require co-localization (an “AND Gate”) of both sDA domains at adjacent DNA sites to function properly. In this scenario, spurious binding events of either “halfase” of the dimeric base-editor will be unlikely to result in productive deamination events, since each component on its own will not contain the full complement of enzymatic machinery necessary to catalyze cytosine deamination (FIGS. 2A-2G).
To create dimeric BEs, we fused an N-terminal truncation of a split deaminase (sDA1) enzyme to a ZF (though any DNA targeting domain orthogonal to Cas9, such as Cpf1, TALE, ZF, or a dCas9 orthogonal to the nCas9 used to target sDA2, may be suitable) targeted to a ˜9-24 bp sequence, and a reciprocal or somewhat overlapping C-terminal truncation of a deaminase fused to an nCas9-UGI fusion protein, such that the N-terminal truncation and the C-terminal truncation together form a functional enzyme. T

	Joung et al. teach vectors utilized to express said fusion proteins are those such as plasmid, viral vectors, etc. (See paragraph 0095-0096)
Joung et al. also teach ZF domains are chosen as the DNA binding domain for sDA1 due to their small size, presumed lack of immunogenicity, and because, unlike CRISPR-based targeting systems, they do not create an R-loop upon binding and do 
	Joung et al. do not, however, teach where the nicking enzyme is zinc finger nuclease fused to zinc finger proteins which target said fusion protein to the site of DNA to be have a single-stranded DNA cut. 
	Wang et al. teach vectors encoding fusion proteins which are specifically designed for inducing a targeted single-stranded break in any double stranded target sequence of interest (See Col. 25, lines 22-33).  Said system utilizes two fusion proteins, one comprising a zinc finger proteins fused to a cleavage half domain of FokI which is catalytically inactive and a fusion protein comprising zinc finger proteins fused to a cleavage half of FokI which is catalytically active – See Figure 1 and Col. 2, line 66 to Col. 3, line 9.  Said fusion proteins are delivered into cells via vectors encoding said fusion proteins including plasmid and viral vectors, including AAV vectors (See Col. 20, line 52 to Col. 23, line 44).  It is noted that said zinc finger domains/proteins can be engineered to target any predetermined DNA target site (See Col. 10, lines 16-31).  
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fusion protein of Joung et al. comprising a the nCas9-UGI-split deaminase2 fusion protein which works with the other half of the split deaminase -zinc finger to deaminate a nucleotide at a single-stranded DNA break, with the fusion protein of Wang et al. which also introduces single-stranded DNA breaks into any targeted sequence specific DNA site because both are designed to induce the same outcome.  Here it would be obvious to substitute the fusion protein of Wang et al. for that Joung et al. for nickase second fusion protein because as 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        29 March 2022